ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 2/18/22 is a duplicate of that filed 9/30/21.
	Note(s):  Claims 1 and 3 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 9/30/21 to the rejection of claims 1-3 made by the Examiner under 35 USC 103 and/or double patenting have been fully considered and deemed non-persuasive for the reasons of record and those set forth below.
Double Patenting Rejections
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,201,622 in view of Ansari et al (Small, 2014, Vol. 10, No. 3, pages 566-575) in further view of Ulasov et al (Cancer Medicine, 2013, Vol. 2, No. 4, pages 457-467) (see detailed discussion of each document under the 103 Rejection section below). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compositions comprising an overlapping vascular disrupting agent, an overlapping metalloprotease cleavable peptide, and nanoparticles comprising magnetic resonance imaging contrast agents such as iron.  The claims differ in that those of the instant invention are specifically directed to glioblastoma treatment whereas those of the patented invention are directed to tumor treatment in general (see patented claims 11-13, for example).  First, skilled artisan using any standard dictionary (e.g., Merriam-Webster’s Dictionary) would recognize that a glioblastoma is a type of tumor and as such would be encompassed under the general heading of ‘tumor’.  Second, Ansari et al disclose the same composition being claimed by Applicant as a tumor targeting substance that is useful for cancer therapy.  Ulasov et al, like Ansari et al, disclose that their invention is dependent upon MMP 14 targeting peptide.  In addition, Ulasov et al disclose that the MMP 14 targeting peptide composition is used for tumor targeting as well.  In particular, the document discloses that glioblastoma is recognized in the art as glioblastoma was affected by the administered composition.  Also, Ulasov et al disclose that the role of MMP 14 has a role in the pathogenesis of glioma as there is a correlation between glioma aggressiveness and patient survival (page 457, right column, second complete paragraph).  Thus, the skilled artisan would recognize that the based on what is disclosed in the prior art and the fact that both Applicant and the prior art (e.g., Ansari et al) are all directed to tumor therapy, the reference teaching are combinable.  In addition, Ulasov et al directs a skilled artisan specifically to glioblastoma and is directed to MMP 14 targeting like the teachings of Ansari et al.  Hence, it would have been obvious to a skilled artisan that the composition of US Patent No. 10,201,622 which specifically discloses that the compositions is used for tumor therapy would encompass glioblastoma which is not only a type of tumor, but rendered obvious by the prior art teachings. Thus, the inventions disclose overlapping subject matter.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that Applicant disagrees with the Examiner’s assessment of the references of record.  In particular, it is asserted that Ulasov et al was not fully considered.  Applicant points to the Examiner’s statement that ‘Ulasov et al, like Ansari et al, disclose that their invention is dependent upon MMP14 targeting peptide’.  Applicant believes that is a generalization and mis-characterization of the cited passages of the document.
Applicant sets forth that Ansari et al proposes a method of treating cancer which is dependent on the activity of MMP14, the alleged ‘MMP14 targeting peptide’ of Ansari is more accurately described as an ‘MMP-14 cleavable peptide’.  Then, Applicant sets forth that that Ulasov et al proposes a method of treating glioma which is dependent on the inhibition of MMP14, the alleged ‘MMP14 targeting peptide’ of Ulasov et al which Applicant asserts is better described as ‘MMP14 RNAi’ or ‘MMP14 shRNA’.
Applicant asserts that the references should be considered as a whole.  It is Applicant’s position that the overall teaching of Ulasov et al is ‘In conclusion, we demonstrate that the attenuation of MMP14 inhibits glioma proliferation and improves therapeutic effect mediated by TMZ and XRT.  Given the fact that some potential anticancer drugs which are preclinical evaluation induce G2/M arrest, combining them with MMP14 inhibition could provide a rational to improve efficacy of their application.  Thus, the inhibition of MMP14 using chemical inhibition or via genetic silencing is an alternative approach for anti-glioma therapy’ (see the last paragraph of the Discussion and Abstract of Ulasov et al).
Applicant then goes on to asset that it is well known that colchicine family members (including azademethylcolchicine as specified in the claims) inhibits polymerization of tubulin into microtubules and arrest the cell cycle G2/M phase.  It is asserted that Ulasov et al teaches that drugs like colchicines should be used in combination with MMP14 inhibitors which would be incompatible with the instant invention which relies on MMP14 expression to release a colchicine warhead.
Additional assertions include that Ansari et al cannot and should not be extrapolated to what is expected for glioblastoma because it is directed to breast cancer.  Glioblastoma is more difficult to treat than breast cancer.  Furthermore, it is asserted that the Examiner has used hindsight in identify prior art.
EXAMINER’S RESPONSE
Applicant’s argument was considered, but deemed non-persuasive for reasons of record and those below.  Specifically, Applicant and the prior art disclose methods of treating cancer/tumors wherein an overlapping composition (see Ansari et al, page 568, ‘Design of TNPs) is used.  Also, the instant invention only requires that the composition be administered to a subject in order for glioblastoma to be treated.  Thus, if one administers the same composition to subjects, then the composition of the prior art would also treat the same cancer (glioblastoma) as Applicant’s composition as the compositions contain overlapping components.  According to MPEP 2112.01 (Section II), if the composition is physically the same then it must have the same properties.  In other words, products of identical chemical composition cannot have mutually exclusive properties as a chemical composition and its properties are inseparable.  Thus, if it is disclosed that the composition of the patented invention is used for tumor therapy of glioblastoma and is the same composition used in the instant invention, then based on the teachings of MPEP 2112.01 (Section II), both compositions would equally treat glioblastoma.
A skilled artisan reading Ansari et al would not limit the teachings breast cancer only.  For example, the abstract gives history on cancer therapy and then discusses that the design and characterization of multifunctional theranostic nanoparticles (TNPs) for enzyme specific drug activation of tumor sites and magnetic resonance imaging of drug delivery.  Next, the abstract discloses that TNPs are synthesized by conjugation of FDA approved iron oxide nanoparticles, to an MMP activatable peptide conjugate of azademethylcolchicine (ICT).  The abstract then discusses that some experiments were conducted on breast cancer cells.  The last two sentences of the abstract sets forth that the findings of Ansari et al prove proof of a new nanotemplate that integrates tumor specificity, drug delivery, and in vivo imaging into a single TNP entity by attachment of enzyme activated prodrugs onto magnetic nanoparticles.  Furthermore, it is disclosed that the approach of Ansari et al holds the potential to significantly improve targeted cancer therapies and ultimately enable personalized therapy regiments.
Similarly, the Introduction (see page 567 of Ansari et al) discusses cancer therapies in general.  Please note that the information therein is not limited to breast cancer.  On page 567 (right column, last paragraph, see excerpt below), it is disclosed that the study of Ansari et al have integrated two proven technologies:   a tumor MMP-14 activatable prodrug strategy and an iron oxide nanocarrier platform to develop activatable theranositic nanoparticles composed of FDA-approved superparamagnetic iron oxide nanoparticles linked to an MMP-14 cleavable peptide conjugate of azademethylcolchicne.  Thus, a skilled artisan would not have limited the teachings of Ansari et al to breast cancer only.
Ansari et al, page 567, right column, last paragraph

    PNG
    media_image1.png
    384
    327
    media_image1.png
    Greyscale

	For the reasons set forth above, the focus on the Ansari et al document is not only on MMP14, but on the composition itself which overlaps with that of the instant invention.  However, it was noted that MMP14 activity is affected in some way, positively or negatively with cancer therapy.  Also, it is recognized that not all cancers are equivalent; thus, a skilled artisan would not expect the MMP14 behavior to be the same in all instances of cancer therapy.  Hence, the driving force for combining the documents is on the basis that the composition is well known to be administered for cancer therapy in general.
	Having recognized that all tumors/cancers are not the same, but that there is an interaction in some way or another with MMP14, Ulasov et al teachings found throughout the document provided motivation to combine Ulasov et al with Ansari et al.  Ulasov et al recognized that in one way or another metalloproteinases play a role in tumor response.  The document discloses that the basis of the experiments were to investigate the role of MMP14 in gliomagenesis (see abstract).  
	Ulasov et al disclose that MMP14 is a membrane type metalloproteinase with collagenase activity and has been implicated to play a role in many biological processes in normal and tumor tissues (page 457, right column, first paragraph).  Also, Ulasov et al disclose that they conducted experiment to explore the role of MMP14 in the pathogenesis of glioma.  They also disclose that MMP14 correlates with glioma aggressiveness and patient survival (pages 457-458, bridging paragraph, see excerpt below).  Thus, this was the basis for combining the references as the exact effect of MMP14 would not necessarily be expected to be the same as that of a difference type of cancer.  However, knowing that the composition of Ansari et al is related to MMP14 activity and that of glioma aggressiveness and patient survival is correlated to MMP14 according to Ulasov et al, a skilled artisan would be motivated to use the composition of Ansari et al which is known to be effective with cancers with a cancer such as glioma.

Ulasov et al, pages 457-458, bridging paragraph

    PNG
    media_image2.png
    171
    390
    media_image2.png
    Greyscale

	Other teachings in Ulasov et al that were considered in citing the document are as followings.  Figure 1 (page 459) which discloses that the upregulation of MMP14 prolongs survival of glioma patients based on the relationship between MMP14 expression and glioma progression and the distribution of MMP14 expression in different grades of brain tumors.  Also, in the ‘Discussion’  (pages 464-465, excerpt included below), it is disclosed that although the mechanism of tumor recurrence is still being investigated, it is recognized that MMPs play a significant role in tumor proliferation and invasion in many cancers including gliomas.  Still, Ulasov et al disclose that they conduct MMP14 staining to show that there is a strong correlation with glioma progression.  Ulasov et al also indicated that their results are consistent with data published early and imply that therapeutic modalities increase the level of MMP14 which correlates with survival of glioma patients.  Thus, providing knowledge, motivation, and indicating that there is a correlation between MMPs and cancers in general, including gliomas.  Hence, a skilled artisan would be motivated to evaluate gliomas.



Ulasov et al, pages 464-465

    PNG
    media_image3.png
    135
    390
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    319
    390
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    138
    386
    media_image5.png
    Greyscale

	Still, Ulasov et al (see page 465, left column, second complete paragraph below, excerpt below) disclose that there is different sensitivity of MMP14 interference in tumor formation which is to be expected considering glioma cells express a wide range of MMPs and MMP14 contribution could vary between glioblastoma subtypes.  Thus, supporting the Examiner’s position that not all cancers have the same correlation MMP14 correlation.  Hence, a skilled artisan knowing that glioma has a correlation with MMP14 like the composition of Ansari et al, the skilled artisan would have been motivated to use the composition of Ansari et al to treat glioblastoma as set forth in the instant invention.
Ulasov et al, page 465

    PNG
    media_image6.png
    478
    389
    media_image6.png
    Greyscale

Thus, as discussed in detail above, the Examiner did not use hindsight in generating the rejection.  Furthermore, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	In regards to the last paragraph of Ulasov et al which Applicant asserts that MMP14 inhibits glioma proliferation and is the basis for Applicant stating that the document should not be combined with Ansari et al, the Examiner is in disagreement.  As set forth in detail above, various portions of Ulasov et al set forth teachings about cancer, including glioma that are essential to understanding the correlation of MMP14 with cancer and glioma. In addition, Ulasov et al (see page 465, left column, second complete paragraph below, excerpt below) disclose that there is different sensitivity of MMP14 interference in tumor formation which is to be expected considering glioma cells express a wide range of MMPs and MMP14 contribution could vary between glioblastoma subtypes.  As a result, the skilled artisan would recognize that variations between glioblastoma subtypes could occur and would not exclude the combined teachings of Ulasov et al to focus solely on the last paragraph of the conclusion.
The instant claims differ from US Patent No. 10,201,622 in that the pending claims are directed specifically to glioblastoma whereas the patented claims read on tumors in general.  As indicated by the teachings of Ansari et al and Ulasov et al, the skilled artisan would recognize that it is well known in the art that there is a correlation between MMP14 and glioblastoma.  Both Ansari et al and Ulasov et al are make reference to MMP14 correlation as it relates to cancers.  Ansari et al, like US Patent 10,201,622, disclose overlapping compositions with the instant invention.  Since the teachings of Ulasov et al (Cancer Medicine, 2013, Vol. 2, No. 4, pages 457-467; especially, pages 457-458, ‘Introduction’) illustrates that it is that there is a correlation between MMP14 and glioblastoma, it would have been obvious and a skilled artisan would recognize that the patented invention would treat glioblastoma.  In addition, both compositions are being administered to subjects.  The instant invention discloses that once the composition is administered, then it treats glioblastoma.  Thus, if the patented composition and that of Ansari et al are administered to a subject, they too would treat glioblastoma as they all have overlapping composition components.
For the reasons set for above, the double patenting rejection is still deemed proper.

103 Rejection
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari et al (Small, 2014, Vol. 10, No. 3, pages 566-575) in view of Wankhede et al (Expert Rev. Clin. Pharmacol, 2012, Vol. 5, No. 2, 24 pages) in further view of Ulasov et al (Cancer Medicine, 2013, Vol. 2, No. 4, pages 457-467).
Ansari et al is directed to tumor targeted theranostic nanoparticles that are activated by matrix metalloproteinase for use in combined cancer magnetic resonance imaging and therapy.  The nanoparticles are iron oxide nanoparticles which are conjugated to azademethylcolchicine (ICT) and a matrix metalloproteinase peptide (MMP-14) (see entire document, especially, abstract; page 567, right column, second complete paragraph).  The sequence of MMP-14 is βAla-Cys-Arg-Arg-Ser-Cit-Gly-HPhe-Tyr-Leu-Tyr wherein HPhe is homophenylalanine.  The sequence may be found in, for example, Ansari et al (Small, 2014, Vol. 10, No. 3, pages 566-575) on page 568, left column, ‘Design of TNPs’.
Ansari et al disclose the design of the nanoparticle composition illustrated in Figure 1 (page 568).  The molecule (conjugate) consist of three main elements:  (i) a core which is a crosslinked iron oxide (CLIO) nanoparticle that is coated with dextran, (ii) a linker, MMP-14 with an N-terminal masking group containing fluorescein:  FITC- βAla-Cys-Arg-Arg-Ser-Cit-Gly-HPhe-Tyr-Leu-Tyr wherein HPhe is homophenylalanine (this is the same as Applicant’s ‘Hof’), and (iii) a drug, azademethylcolchicine (page 568, left column, ‘Design of TNPs’).
While Ansari et al disclose that one may use a composition comprising CLIO, ICT, and a matrix metalloproteinase cleavable peptide for tumor/cancer treatment, the document does not specifically disclose the treatment of glioblastoma.  In addition, while Ansari et al disclose that crosslinked iron oxide is utilized, it does not specific that it is FenOm wherein n = 2 or 3 and m = 3 or 4.
Wankhede et al is directed to magnetic nanoparticles that are used for malignant brain tumor imaging and therapy.  It is disclosed that peptides may be conjugated to the surface of magnetic nanoparticles to allow for tumor targeting and to potentially disrupt active signaling pathways present in the tumor (see entire document, especially, abstract; pages 173-174, bridging paragraph).  In addition, Wankhede et al disclose that magnetic nanoparticles are mostly comprised of a core shell morphology with an iron oxide core, usually magnetite (Fe3O4) or maghemite (Fe2O3), that is coated with a biocompatible material (page 2, first complete paragraph).  Also, Wankhede et al disclose that malignant brain tumors (glioblastomas) are the most common primary brain tumor in adults (page 2, second complete paragraph).
Wankhede et al disclose some advantages of using magnetic nanoparticles for clinical purposes.  Some of those advantages include:  (1) their unique magnetic properties which enable them to be detected by MRI; (2) iron oxide based magnetic nanoparticles formulations are US FDA approved; (3) iron oxide based magnetic nanoparticles are being using in evaluating brain tumors (page 3, second complete paragraph; page 4, second complete paragraph).  Still, Wankhede et al disclose that magnetic nanoparticles have great promise in enabling intraoperative brain tumor delineation via optical imaging (pages 3-4, bridging paragraph).
Wankhede et al disclose that malignant brain tumor delivery is possible with magnetic nanoparticles are used in combination with a homing peptide to permit better targeting of the tumor (page 6, third and fourth complete paragraphs; pages 6-7, bridging paragraph).  Furthermore, Wankhede et al disclosed in 2012 that the incorporation of various nanotechnology platforms would possibly yield advancements in managing malignant brain tumors.  The multifunctional clinical nature of nanotechnology would also provide for the targeting, imagining, a therapy of infiltrating brain tumor cells associated with the most difficult to treat malignant brain tumor known as glioblastoma (pages 9-10, ‘Five-year view’).
	 Ulasov et al is made of record to illustrate that it is known in the art that there is a correlation between MMP14 and glioblastoma (see entire document, especially, pages 457-458, ‘Introduction’).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Ansari et al using the teachings of Wankhede et al and Ulasov et al and treat glioblastoma using a composition comprising FenOm crosslinked iron oxide nanoparticles (CLIO) coated with a polymer (e.g., dextran) and conjugated to a vascular disrupting agent (ICT) that is azademethylcolchicine, and a matrix metalloproteinase cleavable peptide, Ser-Cit-Gly-Hof-Tyr-Leu, for the reasons set forth below.  (1) Ansari et al, Wankhede et al, and Ulasov et al disclose the use of compositions for treating tumors/cancer.  (2) Wankhede et al and Ulasov et al both disclose compositions that are effective at specifically treating glioblastoma.  Thus, since all references are directed to tumors/cancers, the references may be considered to be within the same field of endeavor.  As a result, it would have been obvious to a skilled artisan to use the magnetic nanoparticles for treating glioblastoma.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use FenOm wherein n = 2 or 3 and m = 3 or 4 nanoparticles because:  (3) Wankhede et al disclose that magnetic nanoparticles are mostly comprised of a core shell morphology with an iron oxide core, usually magnetite (Fe3O4) or maghemite (Fe2O3), that is coated with a biocompatible material (page 2, first complete paragraph).  (4) Wankhede et al disclose that iron oxide based magnetic nanoparticles formulations are US FDA approved and (3) iron oxide based magnetic nanoparticles are being using in evaluating brain tumors (page 3, second complete paragraph; page 4, second complete paragraph); thus, a skilled artisan would be motivated to use FenOm wherein n = 2 or 3 and m = 3 or 4 nanoparticles for glioblastoma treatment.  Hence, for the reasons set forth above the reference teachings are combinable and the instant invention is deemed obvious over the prior art of record.
As indicated by the teachings of Ansari et al and Ulasov et al, the skilled artisan would recognize that it is well known in the art that glioblastoma is affected by MMP14 substances.  Both Ansari et al and Ulasov et al are directed to the use of MMP14 targeting substance.  Ansari et al disclose overlapping compositions with the instant invention.  Since the teachings of Ulasov et al (Cancer Medicine, 2013, Vol. 2, No. 4, pages 457-467; especially, pages 457-458, ‘Introduction’) illustrates that it is that there is a correlation between MMP14 and glioblastoma, it would have been obvious and a skilled artisan would recognize that the patented invention would treat glioblastoma. 
Furthermore, according to MPEP 2112.01 (Section II), if the composition is physically the same then it must have the same properties.  In other words, products of identical chemical composition cannot have mutually exclusive properties as a chemical composition and its properties are inseparable.  Thus, if it is disclosed that the composition of the patented invention is used for tumor therapy and that the same composition (instant invention) is using the same composition for tumor therapy, specifically, glioblastoma treatment, then based on the teachings of MPEP 2112.01 (Section II), both compositions would equally treat glioblastoma.
APPLICANT’S ASSERTIONS
	In summary, Applicant makes the same assertions that were made for the double patenting rejection above.  Specifically, it is asserted that Applicant disagrees with the Examiner’s assessment of the references of record.  In particular, it is asserted that Ulasov et al was not fully considered.  Applicant points to the Examiner’s statement that ‘Ulasov et al, like Ansari et al, disclose that their invention is dependent upon MMP14 targeting peptide’.  Applicant believes that is a generalization and mis-characterization of the cited passages of the document.
Applicant sets forth that Ansari et al proposes a method of treating cancer which is dependent on the activity of MMP14, the alleged ‘MMP14 targeting peptide’ of Ansari is more accurately described as an ‘MMP-14 cleavable peptide’.  Then, Applicant sets forth that that Ulasov et al proposes a method of treating glioma which is dependent on the inhibition of MMP14, the alleged ‘MMP14 targeting peptide’ of Ulasov et al which Applicant asserts is better described as ‘MMP14 RNAi’ or ‘MMP14 shRNA’.
Applicant asserts that the references should be considered as a whole.  It is Applicant’s position that the overall teaching of Ulasov et al is ‘In conclusion, we demonstrate that the attenuation of MMP14 inhibits glioma proliferation and improves therapeutic effect mediated by TMZ and XRT.  Given the fact that some potential anticancer drugs which are preclinical evaluation induce G2/M arrest, combining them with MMP14 inhibition could provide a rational to improve efficacy of their application.  Thus, the inhibition of MMP14 using chemical inhibition or via genetic silencing is an alternative approach for anti-glioma therapy’ (see the last paragraph of the Discussion and Abstract of Ulasov et al).
Applicant then goes on to asset that it is well known that colchicine family members (including azademethylcolchicine as specified in the claims) inhibits polymerization of tubulin into microtubules and arrest the cell cycle G2/M phase.  It is asserted that Ulasov et al teaches that drugs like colchicines should be used in combination with MMP14 inhibitors which would be incompatible with the instant invention which relies on MMP14 expression to release a colchicine warhead.
Additional assertions include that Ansari et al cannot and should not be extrapolated to what is expected for glioblastoma because it is directed to breast cancer.  Glioblastoma is more difficult to treat than breast cancer.  Furthermore, it is asserted that the Examiner has used hindsight in identify prior art.


EXAMINER’S RESPONSE
Applicant’s argument was considered, but deemed non-persuasive for reasons of record and those below.  Specifically, Applicant and the prior art disclose methods of treating cancer/tumors wherein an overlapping composition (see Ansari et al, page 568, ‘Design of TNPs) is used.  Also, the instant invention only requires that the composition be administered to a subject in order for glioblastoma to be treated.  Thus, if one administers the same composition to subjects, then the composition of the prior art would also treat the same cancer (glioblastoma) as Applicant’s composition as the compositions contain overlapping components.  According to MPEP 2112.01 (Section II), if the composition is physically the same then it must have the same properties.  In other words, products of identical chemical composition cannot have mutually exclusive properties as a chemical composition and its properties are inseparable.  Thus, if it is disclosed that the composition of the patented invention is used for tumor therapy of glioblastoma and is the same composition used in the instant invention, then based on the teachings of MPEP 2112.01 (Section II), both compositions would equally treat glioblastoma.
A skilled artisan reading Ansari et al would not limit the teachings breast cancer only.  For example, the abstract gives history on cancer therapy and then discusses that the design and characterization of multifunctional theranostic nanoparticles (TNPs) for enzyme specific drug activation of tumor sites and magnetic resonance imaging of drug delivery.  Next, the abstract discloses that TNPs are synthesized by conjugation of FDA approved iron oxide nanoparticles, to an MMP activatable peptide conjugate of azademethylcolchicine (ICT).  The abstract then discusses that some experiments were conducted on breast cancer cells.  The last two sentences of the abstract sets forth that the findings of Ansari et al prove proof of a new nanotemplate that integrates tumor specificity, drug delivery, and in vivo imaging into a single TNP entity by attachment of enzyme activated prodrugs onto magnetic nanoparticles.  Furthermore, it is disclosed that the approach of Ansari et al holds the potential to significantly improve targeted cancer therapies and ultimately enable personalized therapy regiments.
Similarly, the Introduction (see page 567 of Ansari et al) discusses cancer therapies in general.  Please note that the information therein is not limited to breast cancer.  On page 567 (right column, last paragraph, see excerpt below), it is disclosed that the study of Ansari et al have integrated two proven technologies:   a tumor MMP-14 activatable prodrug strategy and an iron oxide nanocarrier platform to develop activatable theranositic nanoparticles composed of FDA-approved superparamagnetic iron oxide nanoparticles linked to an MMP-14 cleavable peptide conjugate of azademethylcolchicine.  Thus, a skilled artisan would not have limited the teachings of Ansari et al to breast cancer only.
Ansari et al, page 567, right column, last paragraph

    PNG
    media_image1.png
    384
    327
    media_image1.png
    Greyscale

	For the reasons set forth above, the focus on the Ansari et al document is not only on MMP14, but on the composition itself which overlaps with that of the instant invention.  However, it was noted that MMP14 activity is affected in some way, positively or negatively with cancer therapy.  Also, it is recognized that not all cancers are equivalent; thus, a skilled artisan would not expect the MMP14 behavior to be the same in all instances of cancer therapy.  Hence, the driving force for combining the documents is on the basis that the composition is well known to be administered for cancer therapy in general.
	Having recognized that all tumors/cancers are not the same, but that there is an interaction in some way or another with MMP14, Ulasov et al teachings found throughout the document provided motivation to combine Ulasov et al with Ansari et al.  Ulasov et al recognized that in some way or another metalloproteinases play a role in tumor response.  The document discloses that the basis of the experiments were to investigate the role of MMP14 in gliomagenesis (see abstract).  
	Ulasov et al disclose that MMP14 is a membrane type metalloproteinase with collagenase activity and has been implicated to play a role in many biological processes in normal and tumor tissues (page 457, right column, first paragraph).  Also, Ulasov et al disclose that they conducted experiment to explore the role of MMP14 in the pathogenesis of glioma.  They also disclose that MMP14 correlates with glioma aggressiveness and patient survival (pages 457-458, bridging paragraph, see excerpt below).  Thus, this was the basis for combining the references as the exact effect of MMP14 would not necessarily be expected to be the same as that of a difference type of cancer.  However, knowing that the composition of Ansari et al is related to MMP14 activity and that of glioma aggressiveness and patient survival is correlated to MMP14 according to Ulasov et al, a skilled artisan would be motivated to use the composition of Ansari et al which is known to be effective with cancers with a cancer such as glioma.
Ulasov et al, pages 457-458, bridging paragraph

    PNG
    media_image2.png
    171
    390
    media_image2.png
    Greyscale

	Other teachings in Ulasov et al that were considered in citing the document are as followings.  Figure 1 (page 459) which discloses that the upregulation of MMP14 prolongs survival of glioma patients based on the relationship between MMP14 expression and glioma progression and the distribution of MMP14 expression in different grades of brain tumors.  Also, in the ‘Discussion’  (pages 464-465, excerpt included below), it is disclosed that although the mechanism of tumor recurrence is still being investigated, it is recognized that MMPs play a significant role in tumor proliferation and invasion in many cancers including gliomas.  Still, Ulasov et al disclose that they conduct MMP14 staining to show that there is a strong correlation with glioma progression.  Ulasov et al also indicated that their results are consistent with data published early and imply that therapeutic modalities increase the level of MMP14 which correlates with survival of glioma patients.  Thus, providing knowledge, motivation, and indicating that there is a correlation between MMPs and cancers in general, including gliomas.  Hence, a skilled artisan would be motivated to evaluate gliomas.
Ulasov et al, pages 464-465

    PNG
    media_image3.png
    135
    390
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    319
    390
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    138
    386
    media_image5.png
    Greyscale

	Still, Ulasov et al (see page 465, left column, second complete paragraph below, excerpt below) disclose that there is different sensitivity of MMP14 interference in tumor formation which is to be expected considering glioma cells express a wide range of MMPs and MMP14 contribution could vary between glioblastoma subtypes.  Thus, supporting the Examiner’s position that not all cancers have the same correlation MMP14 correlation.  Hence, a skilled artisan knowing that glioma has a correlation with MMP14 like the composition of Ansari et al, the skilled artisan would have been motivated to use the composition of Ansari et al to treat glioblastoma as set forth in the instant invention.

Ulasov et al, page 465

    PNG
    media_image6.png
    478
    389
    media_image6.png
    Greyscale


Thus, as discussed in detail above, the Examiner did not use hindsight in generating the rejection.  Furthermore, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	In regards to the last paragraph of Ulasov et al which Applicant asserts that MMP14 inhibits glioma proliferation and is the basis for Applicant stating that the document should not be combined with Ansari et al, the Examiner is in disagreement.  As set forth in detail above, various portions of Ulasov et al set forth teachings about cancer, including glioma that are essential to understanding the correlation of MMP14 with cancer and glioma. In addition, Ulasov et al (see page 465, left column, second complete paragraph below, excerpt below) disclose that there is different sensitivity of MMP14 interference in tumor formation which is to be expected considering glioma cells express a wide range of MMPs and MMP14 contribution could vary between glioblastoma subtypes.  As a result, the skilled artisan would recognize that variations between glioblastoma subtypes could occur and would not exclude the combined teachings of Ulasov et al to focus solely on the last paragraph of the conclusion.
The instant claims differ from US Patent No. 10,201,622 in that the pending claims are directed specifically to glioblastoma whereas the patented claims read on tumors in general.  As indicated by the teachings of Ansari et al and Ulasov et al, the skilled artisan would recognize that it is well known in the art that there is a correlation between MMP14 and glioblastoma.  Both Ansari et al and Ulasov et al are make reference to MMP14 correlation as it relates to cancers.  Ansari et al, like US Patent 10,201,622, disclose overlapping compositions with the instant invention.  Since the teachings of Ulasov et al (Cancer Medicine, 2013, Vol. 2, No. 4, pages 457-467; especially, pages 457-458, ‘Introduction’) illustrates that it is that there is a correlation between MMP14 and glioblastoma, it would have been obvious and a skilled artisan would recognize that the patented invention would treat glioblastoma.  In addition, both compositions are being administered to subjects.  The instant invention discloses that once the composition is administered, then it treats glioblastoma.  Thus, if the patented composition and that of Ansari et al are administered to a subject, they too would treat glioblastoma as they all have overlapping composition components.
For the reasons set for above, the double patenting rejection is still deemed proper.

PRIORITY DATE
Once again, it is duly noted that Applicant is claiming priority back to 8/2/13 (see excerpt below).  However, review of the priority document filed 8/2/13 does not provide support for the full scope of the claimed invention.  Specifically, Applicant does not disclose that glioblastoma treatment.  In addition, review of PCT/EP2014/066087 filed 7/25/14 and Serial No. 14/908,096 do not provide support for the claimed invention.  Specifically, neither of those documents are directed to glioblastoma treatment.  Hence, Applicant is not entitled to any of the earlier dates of the parent application.  Instead, the instant invention was first disclosed in the current application filed 11/15/18.  Thus, the searching of the instant invention as it relates to glioblastoma treatment was is based on the filing date (11/15/18) of the instant invention.  If Applicant is in disagreement with the Examiner, it is respectfully requested that one point to page(s) and line number(s) wherein support for the claimed invention may be found.


    PNG
    media_image7.png
    112
    545
    media_image7.png
    Greyscale


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        May 17, 2022